       Case: 3:20-cv-00389-bbc Document #: 11 Filed: 06/22/20 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -
DAVID E. SIERRA-LÓPEZ
                                                                     ORDER
                            Plaintiff,
                                                                  20-cv-389-bbc
              v.

TONY EVERS, KEVIN A. CARR
AND SUSAN NOVAK,

                           Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -

       Pro se plaintiff David E. Sierra-López is a prisoner at Columbia Correctional

Institution. He has filed a proposed civil action under 42 U.S.C. § 1983, alleging that the

warden of Columbia Correctional Institution, Susan Novak, has refused to release him

despite an order from the United States District Court for the Eastern District of Wisconsin

requiring her to do so. Plaintiff’s complaint is before the court for screening under 28 U.S.C.

§ 1915A, to determine whether his complaint should be dismissed as frivolous, malicious,

for failure to state a claim upon which relief may be granted, or because plaintiff seeks

monetary relief from a defendant who is immune from such relief.

       I am dismissing plaintiff’s complaint because it is without merit. Plaintiff submitted

with his complaint “orders” captioned from the Eastern District of Wisconsin, but the orders

are handwritten and signed by plaintiff, as “David Enrique Sierra-López, District judge.”

Dkt. #5-4. Plaintiff is not a federal judge and does not have authority to order himself to

be released. My review of court records shows that plaintiff has no cases in the Eastern



                                              1
       Case: 3:20-cv-00389-bbc Document #: 11 Filed: 06/22/20 Page 2 of 2



District of Wisconsin, and that the Eastern District has not ordered his release. Plaintiff’s

other arguments and allegations also do not support any federal claim. Accordingly, this case

will be dismissed.



                                           ORDER

       IT IS ORDERED that plaintiff David E. Sierra-López’s complaint is DISMISSED for

failure to state a claim upon which relief may be granted. Plaintiff is assessed a strike under

28 U.S.C. § 1915(g).



              Entered this 22d day of June, 2020.

                                           BY THE COURT:

                                             /s/
                                           ________________________
                                           BARBARA B. CRABB
                                           District Judge




                                              2
